Fourth Court of Appeals
                                        San Antonio, Texas

                                              JUDGMENT
                                            No. 04-17-00669-CR

                                        Michael Anthony RAMOS,
                                                Appellant

                                                     v.

                                           The STATE of Texas,
                                                 Appellee

                         From the 226th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2017CR1344A
                               Honorable Maria Teresa Herr, Judge Presiding 1

              BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgments of conviction are
AFFIRMED.

            SIGNED April 24, 2019.


                                                      _____________________________
                                                      Luz Elena D. Chapa, Justice




1
    Sitting by assignment.